Conversion is an act of ownership, exercised over the personal chattel of another, inconsistent with the owner's right. It must be an act; bare words will not do. Words, however, may qualify an act, and show its character. A refusal to deliver upon demand is not the conversion; but it is the possession afterwards which is qualified by the refusal, and shown to be adverse after the right to possess is put at an end by the demand of the owner. Putting up this horse for sale as the property of his intestate by the defendant, although he bid him in himself, is an unequivocal act showing the nature of his possession, and declaring it to be adverse to the right of the owner. A demand is not required to give the defendant an opportunity of avoiding a suit, by delivering up the property in dispute; but to put an end to the defendant's right to possess, which before might be lawful, as in the case of a finder or of the owner's bailee. The detention afterwards is the conversion. And if before the demand possession is wrongfully parted with, this is itself a conversion. Or the defendant may be concluded by his wrongful act from setting up as a defense his want of possession at the time of the demand.
There must be a new trial.